DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The Amendment received January 27, 2022 has been entered.
Response to Arguments
	The Applicant’s arguments received January 27, 2022 have been fully considered and are persuasive in view of the Amendment. The rejections set forth in the October 29, 2021 Non-Final Rejection are accordingly withdrawn.
	New grounds of rejection are asserted below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-9, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US2005/0130043 to Gao et al. (“D1”).

	Regarding Claim 1, D1 discloses a method of forming a negative electrode active material (abstract, ¶ [0010]-[0012) with partial lithium preloading (¶ [0011] 
	The lithium salt of D1 is blended with the lithium metal and active material as part of the electrolyte system (containing a nonaqueous solvent and lithium salt) which is “dispersed throughout” the anode (¶ [0083]) and soaked into the porous anode materials (¶ [0080]). Blending of the lithium salt and electrolyte solvent with the active material introduces lithium into the premanufatured electrode (¶ [0064] “lithiation of the host material from the introduced lithium can occur during or after lamination such as during electrolyte introduction”).
	In an alternative embodiment of D1, lithium metal and prelithitated anode host material which are blended with nonaqueous solvent and lithium salt by the introduction 
	In another embodiment of D1, a lithium metal mesh and host material are blended with a nonaqueous solvent and lithium salt by applying an electrolyte to the lithium mesh and host material to initiation lithiation of the host material (see Claim 28 and ¶ [0063] “The electrolyte in contact with both the host material in the electrode and the lithium mesh completes a path for lithium ion transport between the lithium metal mesh 430 and host material, which facilitates the lithiation of the host material in the electrode 410”).
	Regarding Claim 3, D1 further discloses the method of claim 1 wherein the elemental lithium is a powder (lithium metal powder as discussed with respect to Claim 1 above).  
	Regarding Claim 4, D1 further discloses the method of claim 1 wherein the elemental lithium is a foil (abstract).  
	Regarding Claim 5, D1 further discloses the method of claim 1 wherein the negative electrode active material is bound with polymer binder to form a negative electrode (abstract, ¶ [0030]).
	Regarding Claim 6, D1 further discloses the method of claim 5 wherein the negative electrode further comprises electrically conductive carbon particles (¶ [0028] conducting agent for the anode such as carbon black).  
	Regarding Claim 7, D1 further discloses the method of claim 1 wherein the negative electrode active material comprises silicon (¶ [0010] Si or Silicon containing materials).  
Claim 8, D1 further discloses the method of claim 1 wherein the non-aqueous organic solvent comprises propylene carbonate, dimethyl carbonate, diethyl carbonate, 2-methyl tetrahydrofuran, dioxolane, tetrahydrofuran, methyl ethyl carbonate, y-butyrolactone, dimethyl sulfoxide, acetonitrile, formamide, dimethyl formamide, triglyme (tri(ethylene glycol) dimethyl ether), diglyme (diethylene glycol dimethyl ether), DME (glyme or 1,2-dimethyloxyethane or ethylene glycol dimethyl ether), nitromethane and mixtures thereof.  
	Regarding Claim 9, D1 further discloses the method of claim 1 wherein the non-aqueous organic solvent is a liquid at room temperature (such as the cyclic hydrocarbons or mineral oil discussed above with respect to Claim 1).  
	Regarding Claim 11, D1 further discloses the method of claim 1 wherein the lithium salt comprises lithium hexafluorophosphate (¶ [0080] LiPF6).
	Regarding Claim 13, D1 further discloses a method of forming an electrode structure, the method comprising: combining a powder of negative electrode active material with partial lithium preloading prepared according to the method of claim 1 polymer binder, and electrically conductive carbon powder in a solvent to form a paste (¶ [0031], lithium metal powder and active material, carbon black, binder, and solvent form a slurry); and forming the paste into an electrode on a metal foil current collector to form an electrode structure (¶ [0031] depositing the slurry on anode collector such as copper foil or mesh).   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D1.

	Regarding Claim 12, D1 is relied upon as above with respect to the method of claim 1.
	D1 is silent with respect to wherein the non-aqueous organic solvent has at least about 1M lithium salt.  
	D1 is silent with respect to the concentration of salt in the non-aqueous organic solvent and accordingly does not disclose the claimed range of wherein the non-aqueous organic solvent has at least about 1M lithium salt.  
	However, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized a non-aqueous organic solvent having at least about 1M lithium salt as claimed. The motivation for doing so would have been to merely utilize a workable range of lithium salt in the solvent of the 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, the disclosure of the prior art encompasses that claimed and one of ordinary skill in the art would have been motivated to identify a workable range of lithium salt in the invention of D1 given D1’s silence to a particular concentration range and teaching that the salt is present as part of the electrolyte solution. Furthermore it is noted that criticality of the claimed range of lithium salt is not evidenced by the Applicant’s disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

 Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “at least about” in claim 12 is a relative term which renders the claim indefinite. The term “at least about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This accordingly renders the claim indefinite because one of ordinary skill in the art would not know the metes and bounds of “at least about 1M lithium salt” as currently recited in Claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729